Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/30/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a 1.17 (p) fee has not been paid.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

    PNG
    media_image1.png
    419
    1503
    media_image1.png
    Greyscale

Drawings
	The drawings filed 03/30/2022 are accepted.


/TOD T VAN ROY/Primary Examiner, Art Unit 2828